— Adjudication unanimously affirmed. Memorandum: The evidence at trial, when viewed in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932), was legally sufficient to sustain the jury verdict convicting defendant of criminally negligent homicide. Defendant was traveling 90 miles per hour in a 55-miles-per-hour speed zone. After becoming aware of a radar patrol in the area, he accelerated his vehicle despite being warned by his girlfriend to slow down. On this record it is clear that defendant failed to perceive the substantial and unjustifiable risk that he would injure a State Police officer trying to direct him off the highway (see, Penal Law § 15.05 [4]; § 125.10; People v Ricardo B., 73 NY2d 228, 236; People v Haney, 30 NY2d 328; People v Boutin, 146 AD2d 872, *980lv granted 74 NY2d 736; People v VanDenBosch, 142 AD2d 988). We also conclude that the verdict was not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490). (Appeal from adjudication of Genesee County Court, Morton, J. — youthful offender.) Present — Dillon, P. J., Callahan, Green, Pine and Davis, JJ.